Attorney's Docket Number: 82159481US01
Filing Date: 12/19/2019
Claimed Domestic Priority: NONE
Claimed Foreign Priority: NONE
Applicant: Kamphuis et al.
Examiner: Raj R. Gupta
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shau (US 2005/0151248).
With regard to claim 1, Shau teaches, in Figs 1 and 2a, a semiconductor wafer (101) having a plurality of semiconductor device die (103/104) arranged in a grid pattern, the semiconductor wafer comprising: a first semiconductor device die (given instance of 104) neighboring a second semiconductor device die (relevant instance of 104), and separated from the second semiconductor device die by a first dicing lane (relevant instance of region outside of 201); a third semiconductor device die (relevant instance of 104) neighboring the first semiconductor device die, and separated from the first semiconductor device die by a second dicing lane (relevant instance of region outside of 201), wherein the first and second dicing lanes intersect at an intersection region and are substantially perpendicular; a fourth semiconductor device die (relevant instance of 104), wherein the fourth semiconductor device die neighbors the second semiconductor device die, and separated from the second semiconductor device die by the second dicing lane (relevant instance of region outside of 201), and the fourth semiconductor device die neighbors the third semiconductor device die, and separated from the third semiconductor device die by the first dicing lane (relevant instance of region outside of 201); a first conductor coupled to circuitry of the first semiconductor device die (202 assigned to Vss, [0042]), the first conductor comprising a first portion of the first conductor extending from the circuitry of the first semiconductor device die at a side of the first semiconductor device die into the first dicing lane and extending toward the second semiconductor device die (relevant instance of 202), entering the second semiconductor device die, and extending into a seal ring region (201) of the second semiconductor device die, a second portion of the first conductor (relevant instance of 202) extending from the seal ring region of the second semiconductor device die at a side of the second semiconductor device die into the second dicing lane and extending toward the fourth semiconductor device die, entering the fourth semiconductor device die, and extending into a seal ring region of the fourth semiconductor device die, a third portion of the first conductor (relevant instance of 202) extending from the seal ring region of the fourth semiconductor device die a side of the fourth semiconductor device die into the first dicing lane and extending toward the third semiconductor device die, entering the third semiconductor device die, and extending into a seal ring region of the third semiconductor device die, a fourth portion of the first conductor extending (relevant instance of 202) from the seal ring region of the third semiconductor device die at a side of the third semiconductor device die into the second dicing lane and extending toward the first semiconductor device die, entering the first semiconductor device die, and extending into a seal ring region of the first semiconductor device die, wherein the first, second, third, and fourth portion of the first conductor are formed proximate to corners of the first, second, third, and fourth semiconductor device dies (see figure and [0042]).
In reference to the claim language referring to "to increase a resistance to etching in the intersection region" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above in with regard to claim 1, Shau shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere intended use, does not affect the structure of Shau’s device.
With regard to claim 2, Shau teaches, in Figs 1 and 2a, that the first conductor forms a circuit between the first, second, third, and fourth portions of the first conductor (see Fig 3a).
With regard to claim 3, Shau teaches, in Figs 1 and 2a, that the first conductor is formed from a first metal layer of one or more metal layers implemented on the semiconductor wafer ([0044]).
With regard to claim 4, Shau teaches, in Figs 1 and 2a, that the first portion of the first conductor is formed from a first metal layer of one or more metal layers implemented on the semiconductor wafer; one or more of the second, third, and fourth portions of the first conductor are formed from a second metal layer of the one or more metal layers; and the second metal layer is a different metal layer than the first metal layer (since these conductors are distinct, is reasonable to consider them different metal layers).
With regard to claim 5, Shau teaches, in Figs 1 and 2a, a conductive pad (CKi, Di, Qi) on a surface of the first semiconductor device die, wherein the conductive pad is electrically coupled to the first portion of the first conductor; and a circuit (107, 108) in the first semiconductor device die, wherein the circuit is electrically coupled to the fourth portion of the first conductor.
With regard to claim 6, in reference to the claim language referring to "wherein the first conductor is configured to reduce a plasma etching rate in the intersection region during plasma dicing of the first, second, third, and fourth semiconductor device dies, wherein the plasma etching rate in the intersection region is consistent with a plasma etching rate in the first and second dicing lanes outside of the intersection region" intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above in with regard to claim 1, Shau shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation, which is a mere intended use, does not affect the structure of Shau’s device.
With regard to claim 7, Shau teaches, in Figs 1 and 2a, a second conductor (202 assigned to Vcc) comprising: a first portion of the second conductor (relevant instance of 202) extending from a side of the second semiconductor device die into the second dicing lane and extending toward the fourth semiconductor device die, entering the fourth semiconductor device die, and extending into the seal ring region of the fourth semiconductor device die, a second portion of the second conductor (relevant instance of 202) extending from a side of the fourth semiconductor device die into the first dicing lane and extending toward the third semiconductor device die, entering the third semiconductor device die, and extending into the seal ring region of the third semiconductor device die, a third portion of the second conductor (relevant instance of 202) extending from a side of the third semiconductor device die into the second dicing lane and extending toward the first semiconductor device die, entering the first semiconductor device die, and extending into the seal ring region of the first semiconductor device die, and a fourth portion of the second conductor (relevant instance of 202) extending from a side of the first semiconductor device die into the first dicing lane and extending toward the second semiconductor device die, entering the second semiconductor device die, and extending into the seal ring region of the second semiconductor device die, wherein the second conductor is formed proximate to corners of the first, second, third, and fourth semiconductor device die forming the intersection region, and the second conductor is formed from one or more metal layers distinct from the first conductor (see figures).
With regard to claim 8, Shau teaches, in Figs 1 and 2a, that the second conductor forms a circuit between the first, second, third, and fourth portions of the second conductor ([0044]).
With regard to claim 21, Shau teaches, in Fig 4e, that the first, second, third, and fourth portions of the first conductor are formed closer to the corners of the first, second, third, and fourth semiconductor device dies than to midpoints of respective sides of the first, second, third, and fourth semiconductor device dies (here taking relevant instances of 461, 462, 465, 466 for either the first and third or second and fourth portions).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shau (US 2005/0151248) in view of Roh (US 2019/0096875).
With regard to claim 9, Shau teaches most of the limitations of this claim as set forth above with regard to claim 7.
Shau also teaches, in Figs 1 and 2a, that the second conductor is aligned with the first conductor (here, extending in the same direction is sufficient to be “aligned’).
Shau does not explicitly teach that the second conductor is below the first conductor.
Roh teaches, in Figs 3A-3D, that the conductors (124a-d and 126a-c) are formed on multiple levels to, “include protection from electrostatic discharge events,” ([0003]).
Therefore, it would have been obvious to combine the wafer of Shau with the conductor geometry of Roh to include ESD protection.
Since the combined structure would have first and second conductors with multiple levels, it is clear that this would result in at least some of the second conductor being below the first conductor.
With regard to claim 10, Shau teaches most of the limitations of this claim as set forth above with regard to claim 7.
Shau also teaches, in Figs 1 and 2a, that the second conductor is not aligned with the first conductor (here, not precisely overlying each other is sufficient to be “not aligned’).
Shau does not explicitly teach that the second conductor is below the first conductor.
Roh teaches, in Figs 3A-3D, that the conductors (124a-d and 126a-c) are formed on multiple levels to, “include protection from electrostatic discharge events,” ([0003]).
Therefore, it would have been obvious to combine the wafer of Shau with the conductor geometry of Roh to include ESD protection.
Since the combined structure would have first and second conductors with multiple levels, it is clear that this would result in at least some of the second conductor being below the first conductor.
Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
The Applicants argue:
Shau fails to disclose a first conductor with first, second, third, and fourth portions to increase a resistance to etching in the intersection region. Instead, Shau simply discloses inter-die connection lines such as 202 to transfer data between the dies and is completely silent to increasing the resistance to etching in the intersection region between the dies. On the other hand, the structure and location of the first, second, third, and fourth portions of the first conductor recited claim 1 serve to increase the resistance to etching in the intersection region.

The Examiner responds:
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the claimed structure is met by the prior art and it appears that the prior art structure would have the same function.  If there is a non-obvious structural difference between the prior art and the claimed structure, it is not apparent.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The Applicants argue:
as is readily apparent from the illustrations above, Shau only discloses forming two inter-die connection lines (i.e., the horizontal inter-die connection lines in the figures above) proximate to an intersection region of the two dicing lanes. The other two inter-die connection lines are not proximate to the corners of the dies and are in fact arranged at the midpoints of the dies' sides (e.g., shown by Vcc and Vss in the left figure reproduced above).

The Examiner responds:
The term “proximate” is defined as, “Closely neighbouring, immediately adjacent, next, nearest (in space, serial order, quality, etc.). Also occasionally figurative: close, intimate” (https://www.oed.com/view/Entry/153562?rskey=xyMc6G&result=1&isAdvanced=false#eid accessed on 7/14/2022).  Given the relative spacings and sizes of the structures involved, the ‘other two’ inter-die connection lines fall with the broadest reasonable interpretation of being ‘proximate’ to the corners.  Applicant’s claim 21 more clearly points out this feature.
The Applicants argue:
the intersection regions of the semiconductor wafer of Shau are not resistant to etching, and much less have a plasma etching rate that is consistent with the plasma etching rate in the first and second dicing lanes outside of the intersection region as recited in claim 6. Such features are not "intended use" as alleged by the Examiner since resistance to etching is a quantifiable and measurable attribute that results in structural differences of the plasma diced dies.

The Examiner responds:
The Applicant has provided no evidence or reasoning as to why Shau would not have the feature of etching resistance or what structural differences between Shau and the claimed invention would result in this feature.  
All other arguments have been fully treated in prior Office Actions or in the rejections set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ R GUPTA/Primary Examiner, Art Unit 2829